DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The Applicant’s election without traverse of Group III directed to Claims 80-83 and 85-89 in the reply filed on 13 June 2022 is acknowledged. Claims directed to Groups I and II have been cancelled in the reply. New Claims 178-184 have been added, and are directed to elected Group III due to their apparent dependency on Claim 80 (see 35 USC 112(b) rejection made below). 
Therefore, Claims 80-83, 85-89, and 178-184 are presently under consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 80-83, 85-89, and 178-184 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 178, the claims recites, “The tunable transmitter further comprising” and elements such as “the excitation structure” and “the variable capacitor” which lack antecedent basis in the claim. Due to the wording of the claim, it appears that Claim 178 was intended to depend from independent Claim 80. For purposes of examination, this claim will be interpreted by the Examiner to be, “The tunable transmitter of Claim 80 further comprising….” Appropriate correction or clarification is required. Claims 179-184 are rejected for depending on Claim 178. 
Regarding Claims 80 and 87, the claims recite both “the tunable midfield transmitter” and “the tunable transmitter”. It is unclear as to whether these limitations are referring to the same elements. Furthermore, the limitation “the tunable midfield transmitter” lacks antecedent basis in the claims. It appears that the word “midfield” was intended to be removed from these limitations. For purposes of examination, the Examiner will interpret these limitations all as “the tunable transmitter”. Appropriate correction or clarification is required. Claims 81-83, 85-89, and 178-184 are rejected for depending on Claim 80. 
Regarding Claim 85, the claim recites “the tunable transmitter of claim 84, wherein each of the conductive regions….” However, Claim 84 has been cancelled in the reply filed 13 June 2022. Furthermore, it is unclear as to which elements “the conductive regions” is referring, since Claim 80 only recites “first and second conductive regions” (and no additional regions). Therefore these limitations are indefinite.  For purposes of examination, the Examiner will interpret this limitation as “the tunable transmitter of claim 83, wherein each of the first and second conductive regions…” Appropriate correction or clarification is required.
Regarding Claim 180, the claim recites, “The tunable transmitter of claim 178, wherein the processing circuitry is further configured to: based on a priori information about the variable capacitor and the identified particular parameter value…” However, “the identified particular parameter value” and related calculation recited in Claim 179 (not claim 178). Furthermore, due to the wording of the claim language, it appears that Claim 180 was intended to depend from Claim 179, not Claim 179. For purposes of examination, this claim will be interpreted by the Examiner to be, “The tunable transmitter of claim 179, wherein…” Appropriate correction or clarification is required. Claim 181 is rejected for depending on Claim 180. 
Regarding Claim 180, the claim recites, “wherein the processing circuitry is further configured to: based on a priori information about the variable capacitor and the identified particular parameter value, provide a likelihood that the tunable transmitter is positioned within a specified distance range of a body tissue interface.”  However, it is unclear what the limitation “based on a priori information” is intended to mean in the context of the claim. Furthermore, it is unclear as to what exactly is being referred to by “provide a likelihood” as recited in the claim. It appears that these limitations are referring to Fig. 35, Paragraphs [0331]-[0336] of the application publication, which describes, “FIG. 35 illustrates generally an example of a chart 3500 that shows using information from a tuning capacitor sweep to determine a likelihood that the external source 102 is near or adjacent to tissue. The chart includes a tuning capacitor state (corresponding to various capacitance values) on the x-axis and a reflection coefficient on the y-axis. The example of FIG. 35 corresponds to an excitation center frequency of about 902 MHz, however, other frequencies can similarly be used, with similar results expected.” For purposes of examination, these limitations will be interpreted by the Examiner to mean “wherein the processing circuitry is further configured to: based on information received about states of the variable capacitor and the identified particular parameter value, provide a likelihood indication that the tunable transmitter is positioned within a specified distance range of a body tissue interface.”  Appropriate correction or clarification is required. Claim 181 is rejected for depending on Claim 180.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 80, 81, 85, 89, 178, and 184 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (US Publication No. 2014/0203823) in view of Mashiach (US Publication No. 2014/0031903).
Regarding Claims 80 and 81, Joshi discloses a tunable transmitter and a receiver device (Abstract, Paragraph 0005-0008, 0018-0019, 0021, 0029, 0035) comprising: an excitation structure (124, Fig. 1; 222, Fig. 2)  configured to receive an excitation signal (Paragraph 0024-0027, 0041-0047); a first substrate (122, 132, Fig. 1; 202, 204, Fig. 2); a first emitter (130, 138, 110, Fig. 1; 230, 202, 250, Fig. 2) comprising first and second conductive regions (antenna comprises two regions on substrate, see 130, 138, 110, Fig. 1; 230, 202, 250, Fig. 2), provided on a first surface of the first substrate and spaced apart from the excitation structure (124, Fig. 1; 222, Fig. 2); and a variable capacitor (248, Fig. 2; Paragraph 0041, 0044-0047, 0050, 0058-0059), the variable capacitor being configured to adjust a capacitance characteristic of the first emitter to tune a resonant frequency (Paragraph 0026, 0044-0047, 0058-0059, 0063; Claim 3; Claim 13) of the transmitter based on at least one of a reflection coefficient or feedback information from a receiver device (Paragraph 0023, 0026, 0028-0029, 0041, 0044-0047, 0058-0059; Claim 1), and further comprising a control circuit (128, 126, 134, Fig. 1; 212, 216, 214, 208, Fig. 2) configured to provide an indication about whether the transmitter is or is likely to be near body tissue (Abstract; Paragraph 0023, 0026, 0028-0029, 0041, 0044-0047; Claim 1) based on information about the reflection coefficient (Paragraph 0023, 0026, 0028-0029, 0041, 0044-0047; Claim 1).  
However, although Joshi discloses a variable capacitor (248, Fig. 2; Paragraph 0041, 0044-0047, 0050, 0058-0059) coupled to first and second conductive regions in the system (antenna comprises two regions on substrate, see 130, 138, 110, Fig. 1; 230, 202, 250, Fig. 2), the variable capacitor being configured to adjust a capacitance characteristic to tune a resonant frequency (Paragraph 0026, 0044-0047, 0058-0059, 0063; Claim 3; Claim 13) based on at least one of a reflection coefficient or feedback information from a receiver device (Paragraph 0023, 0026, 0028-0029, 0041, 0044-0047, 0058-0059; Claim 1),  Joshi does not explicitly disclose wherein the variable capacitor couples first and second conductive regions of the first emitter in the transmitter itself to tune a resonant frequency of the transmitter. Mashiach teaches a tunable transmitter and a receiver device (Abstract, Paragraph 0010-0011, 0021, 0037-0038) comprising a first substrate (120, Fig. 3); a first emitter (150, Fig. 3) comprising first and second conductive regions (sections of coils, Paragraph 0049; 150, Fig. 3) wherein a variable capacitor (Paragraph 0039-0041, 0055-0056) couples first and second conductive regions of the first emitter (sections of coils, Paragraph 0049; 150, Fig. 3) in the transmitter itself to tune a resonant frequency of the transmitter (Paragraph 0010, 0029, 0037, 0039-0040, 0048, 0080, 0085) based on at least one of a reflection coefficient or feedback information from a receiver device (Abstract; Paragraph 0010, 0029, 0037, 0039-0040, 0048, 0069-0075). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the variable capacitor specifically within the tunable transmitter to couple first and second conductive regions of the first emitter in the transmitter itself to tune a resonant frequency of the transmitter, as taught by Mashiach, instead of within the receiver structure as disclosed by Joshi, since Mashiach teaches that the variable capacitor may be included in either or both of the external transmitter or the receiver device (Paragraph 0039-0041, 0055-0056, 0080, 0085; Claim 1, 15), such as depending on desired power consumption requirements. 
Regarding Claim 89, Joshi discloses the tunable transmitter and a receiver device further wherein a capacitance value of the variable capacitor (248, Fig. 2; Paragraph 0041, 0044-0047, 0050, 0058-0059) is configured to be updated based on the reflection coefficient or based on the feedback from the receiver device (Paragraph 0023, 0026, 0028-0029, 0041, 0044-0047, 0058-0059; Claim 1).  
Regarding Claim 178, Joshi discloses the tunable transmitter and a receiver device further comprising: a signal generator (220, Fig. 2; Paragraph 0032, 0035) coupled to the excitation structure (124, Fig. 1; 222, Fig. 2), and processing circuitry configured to: cause the signal generator (220, Fig. 2; Paragraph 0032, 0035) to energize the excitation structure with a first drive signal having a first frequency (Paragraph 0005, 0021, 0026, 0044-0046, 0049, 0059, 0063; Claims 1, 3), and sweep parameter values (Paragraph 0044-0047, 0049, 0055) of the variable capacitor to change a capacitive coupling (248, Fig. 2; Paragraph 0041, 0050) between the first and second conductive regions of the first emitter (130, 138, 110, Fig. 1; 230, 202, 250, Fig. 2) to thereby tune the first emitter to multiple different resonant frequencies at respective multiple instances (Paragraph 0026, 0044-0047, 0059, 0063; Claim 3; Claim 13).  
Regarding Claim 85, Joshi discloses further wherein each of the first and second conductive regions of the emitter have substantially the same surface area (antenna comprises two substantially similarly-sized regions on substrate, see 130, 138, 110, Fig. 1; 230, 202, 250, Fig. 2).
Regarding Claim 184, Joshi discloses further wherein the first emitter is substantially symmetrical about an axis extending through the first and second conductive regions (substantially symmetrical about central axis between conductive regions, see 130, 138, 110, Fig. 1; 230, Fig. 2).

Claims 82, 83, 86, 87, 88, and 182 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Mashiach, further in view of Mateychuk et al. (US Publication No. 2010/0109966). 
Regarding Claims 87, 88, and 182, Joshi further discloses wherein the transmitter is configured to generate an adaptive steering field in tissue (Paragraph 0044-0047, 0049, 0055), and comprising an excitation circuit (Paragraph 0024-0027, 0041-0047) configured to provide the excitation signal (Paragraph 0024-0027, 0041-0047) to the excitation structure (124, Fig. 1; 222, Fig. 2), and energizing the excitation structure with a first drive signal (Paragraph 0005, 0021, 0026, 0044-0046, 0049, 0059, 0063; Claims 1, 3). Mashiach additionally teaches that frequencies from 6.5-28 MHz may be used, but the generated signals be “any suitable frequency” (Paragraph 0053).  
However, neither Joshi nor Mashiach explicitly discloses wherein the adaptive steering field and the excitation signal have a frequency between about 300 MHz and 3000MHz, or wherein the first drive signal includes a frequency between about 850 MHz and 950 MHz. Mateychuk et al. teaches a tuneable transmitter and a receiver for an implantable medical advice (Abstract, Paragraph 0028, 0035, 0037), wherein emitter/antenna frequencies are configured for a variety of frequencies including midfield frequencies of 401-406 KHz, 900 MHz, 2400 MHz, or other frequencies (Paragraph 0035). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the adaptive steering field and the excitation signal to have a frequency between about 300 MHz and 3000MHz, and to configure the first drive signal to have a frequency between about 850 MHz and 950 MHz, as generally taught as known midfield frequencies by Mateychuk et al., and further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claims 82 and 83, Joshi and Mashiach in combination further disclose all of the claimed elements except wherein the excitation structure comprises a stripline provided on a second surface adjacent and parallel to the first substrate, wherein the first conductive region of the emitter comprises an inner disc region and the second conductive region of the emitter comprises an outer annular region, wherein the stripline extends at least partially over the inner disc region of the first emitter.  However, Mateychuk et al. teaches a tuneable transmitter and a receiver for an implantable medical advice (Abstract, Paragraph 0028, 0035, 0037), further comprising an excitation structure comprising a stripline (stripline antenna/microstrip antenna, Paragraph 0035; feedthrough strip line 116, Figs. 3-5. 7, 8, 12) provided on a second surface (116, Figs. 3-5. 7, 8, 12; Paragraph 0038, 0048, 0051, 0054) adjacent and parallel to a first substrate (e.g. 118, Figs. 4, 5; Paragraph 0043, 0050), wherein the first conductive region of the emitter comprises an inner disc region and the second conductive region of the emitter comprises an outer annular region (see various configurations of antenna 306, Figs. 9C, 9E, which comprise conductive regions of inner disc regions and outer annular regions, Paragraph 0057-0058, 0021), wherein the stripline (116, Figs. 3-5. 7, 8, 12; Paragraph 0038, 0048, 0051, 0054) extends at least partially over the inner disc region of the first emitter (106/206/306, Figs. 3-5. 7, 8, 12).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the excitation structure to have a stripline provided on a second surface adjacent and parallel to the first substrate, and to configure the first conductive region of the emitter to have an inner disc region and the second conductive region of the emitter comprises an outer annular region, wherein the stripline extends at least partially over the inner disc region of the first emitter, as taught by Mateychuk et al., in the in the tunable transmitter and receiver device disclosed by Joshi and Mashiach in combination, in order to reduce antenna volume, and increase device density and functionality, such as to optimize transmitted signals, as also taught by Mateychuk et al. (Paragraphs 0055, 0057), and further since it would have been an obvious matter of design choice, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

Regarding Claim 86, Joshi and Mashiach in combination further disclose all of the claimed elements except further comprising a ground plane, and a second substrate, wherein the second substrate is provided between the ground plane and the excitation structure.  However, Mateychuk et al. teaches a tuneable transmitter and a receiver for an implantable medical advice (Abstract, Paragraph 0028, 0035, 0037), further comprising a ground plane (114, Fig. 7, 12; Paragraph 0039-0040, 0046, 0055, 0061), and a second substrate (115, Fig. 12; Paragraph 0039-0040, 0046, 0055, 0061), wherein the second substrate (115, Fig. 12) is provided between the ground plane (114, Fig. 7, 12) and the excitation structure (206, Fig. 7; 106, Fig. 12; Paragraph 0039-0040, 0046, 0055, 0061).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a ground plane, and a second substrate, wherein the second substrate is provided between the ground plane and the excitation structure, as taught by Mateychuk et al., in the tunable transmitter and receiver device disclosed by Joshi and Mashiach in combination, in order to increase functionality depending on the surrounding environment and other structures within the devices, such as to isolate the radiating elements from the nearby surroundings in order to further improve the radiation efficiency of the antenna  (e.g. see Mateychuck et al., Paragraph 0055, 0061).




Allowable Subject Matter
Claims 179, 180, 181, and 183 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. It is noted that the claims have been interpreted as described in the 35 USC 112(b) rejections made above, and in particular, Claim 179 is interpreted to depend from Claim 80, and Claim 180 has been interpreted to depend from Claim 179. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA M. BAYS/Examiner, Art Unit 3792